DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 06 July 2022.

Terminal Disclaimer
The terminal disclaimer filed on 06 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,873,492 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Regarding Previous Double Patenting
Previous rejection of claims 5-12 has been withdrawn in view of the filing of Terminal Disclaimer outlined above.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 5-6 and 9-10 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Nathan R. Maki (Reg. No. 51,110) on 18 July 2022.

In the claims, the Examiner’s Amendment is as follows:

Claim 13 has been canceled.

Claims 5-6, 10, 14, 18-22 have been amended as follows:

5. (Currently Amended) A transmission method, comprising:
modulating quadrature phase shift keying (QPSK) points s1(i) by using bits of a first stream and 16 quadrature amplitude modulation (QAM) points s2(i) by using bits of a second stream, where i is an integer greater than or equal to 0;
converting the QPSK points s1(i) and the 16-QAM points s2(i) to first converted points z1(i) and second converted points z2(i), the first converted points z1(i) and the second converted points z2(i) defined as:
            
                
                    
                        
                            
                                z
                                1
                                (
                                i
                                )
                            
                            
                                z
                                2
                                (
                                i
                                )
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    y
                                    (
                                    i
                                    )
                                
                            
                        
                    
                
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
                
                    
                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                            
                                
                                    1
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        2
                                        /
                                        3
                                    
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    
                                        4
                                        /
                                        3
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                s
                                1
                                (
                                i
                                )
                            
                            
                                s
                                2
                                (
                                i
                                )
                            
                        
                    
                
                ,
            
        
where y(i) is a function represented by ejδ(i), where δ(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; 
generating one or more orthogonal frequency division multiplexing (OFDM) symbols that includes the first converted points z1(i) and the second converted points z2(i); and
transmitting the one or more OFDM symbols.

6. (Currently Amended) A device, comprising:
a mapper that, in operation, modulates quadrature phase shift keying (QPSK) points s1(i) by using bits of a first stream and 16 quadrature amplitude modulation (QAM) points s2(i) by using bits of a second stream, where i is an integer greater than or equal to 0;
a signal processor that, in operation, converts the QPSK points s1(i) and the 16-QAM points s2(i) to first converted points z1(i) and second converted points z2(i), the first converted points z1(i) and the second converted points z2(i) defined as:
            
                
                    
                        
                            
                                z
                                1
                                (
                                i
                                )
                            
                            
                                z
                                2
                                (
                                i
                                )
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    y
                                    (
                                    i
                                    )
                                
                            
                        
                    
                
                
                    
                        1
                    
                    
                        
                            2
                        
                    
                
                
                    
                        
                            
                                
                                    1
                                
                                
                                    1
                                
                            
                            
                                
                                    1
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        2
                                        /
                                        3
                                    
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    
                                        4
                                        /
                                        3
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                s
                                1
                                (
                                i
                                )
                            
                            
                                s
                                2
                                (
                                i
                                )
                            
                        
                    
                
                ,
            
        
where y(i) is a function represented by ejδ(i), where δ(i) is a real value incremented by a constant value for every i, a value of y(i) periodically varies with a period of N, where N is 8; and
a generator that, in operation, generates one or more orthogonal frequency division multiplexing (OFDM) symbols that include the first converted points z1(i) and the second converted points z2(i).

10. (Currently Amended) The device of claim 6, wherein the constant value is 2π/N.

14. (Currently Amended) The transmission method of claim 5, wherein transmitting the one or more OFDM symbols comprises:
transmitting the one or more OFDM symbols via a plurality of antennas.

18. (Currently Amended) The device of claim 6, further comprising:
a transmitter to transmit the one or more OFDM symbols.
 
19. (Currently Amended) The device of claim 18, wherein the transmitter is to transmit the one or more OFDM symbols via a plurality of antennas.

20. (Currently Amended) The device of claim 6, wherein the device comprises a base station. 

21. (Currently Amended) The device of claim 6, wherein the signal processor is further to:
receive a control signal; 
select a precoding matrix from a plurality of precoding matrixes based on the control signal; and
perform a precoding based on the precoding matrix.

22. (Currently Amended) The device of claim 6, wherein the signal processor is further to:
generate the first converted points z1(i) or the second converted points z2(i) based on one or more phase change values.

Allowable Subject Matter
Claims 5-12 and 14-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 5, the prior art of record does not show or suggest the combination of the following limitations: “converting the QPSK points s1(i) and the 16-QAM points s2(i) to first converted points zl(i) and second converted points z2(i)”.

Regarding claims 6-8, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 5.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Eliaz US Patent Application Publication No. 2014/0269861 teaches constellation map optimization for highly spectrally efficient communications.

2.	Grigoryan et al. US Patent Application Publication No. 2011/0255870 teaches optical transceivers for use in fiber optic communication networks.

3.	Murakami et al. US Patent Application Publication No. 2018/0316399 teaches signal generating method and signal generating apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633